DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “load balancing assembly“ in claim 65, 66, 79, 80, 86, and 87; “mechanism coupling” in claims 63, 77 and 84 and “connecting element” in claims 73 and 81.
 Regarding “load balancing assembly” a generic placeholder “assembly” is coupled with functional language “load balancing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
With regard to the limitation “mechanism coupling” a generic placeholder “mechanism” is coupled with functional language “coupling” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
With regard to the limitation “connecting element” a generic placeholder “element” is coupled with functional language “connecting” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation of “load balancing assembly” described in the specification includes a load balancing element 212 which can be a strap, ribbon or cable ([0236]), a load balancing element 211 which is a pair of flexible elongate elements ([0504]) a load balancing mechanism 215 which may be a low-friction roller, bearing, pulley, low-friction buckle, ([0236], [0497], or a hardware component ([0497]) .
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation of “mechanism coupling” described in the specification includes a load balancing mechanism 215 which may be a low-friction roller, bearing, pulley, low-friction buckle, ([0236], [0497], or a hardware component ([0497]) .
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation of “connecting element” described in the specification includes an actuation cable or elastic passive element([0037]) .
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

With regard to claims 74, 76 and 82 “connecting element” is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as sufficient structure, namely an energy storage device or an elastic is recited in these claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 83, it is unclear what “assistance” is in the recitation “a manual input for the person to turn assistance on/off” as “assistance” may be subjective.  For the purposes of examination the limitation will be interpreted as --a manual input for the person to turn the wearable device on/off--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 60-61, 67-68, 72 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  (CN 107486842, English Translation Provided).
	Regarding claim 60, Gao discloses a wearable device (Fig.1), comprising: a first anchor 3, 6 (braces 6, waistband 3, see annotated Fig. 1 below) 

    PNG
    media_image1.png
    993
    1610
    media_image1.png
    Greyscale



	Regarding claim 61 Gao discloses the invention as described above and further discloses wherein the one or more joints of the person comprise at least one selected from the group of:  
	Regarding claim 67, Gao discloses the invention as described above and further discloses wherein actuation of the at least one actuator generates a tensile force in the wearable device for generating a moment about at least one selected from the group of: (i) a hip joint of the first leg and a hip joint of the second leg of the person  (page 4, third paragraph recites, “power is transferred to primary transmission gear, institute by the direct current generator 16” and “active force/torque is applied to the hip joint of the human body 1 by cylinder 11”), and (ii) one or more back joints of the person; and the wearable device further comprising a decoupling mechanism 11, 18 (reel 11, gear 18; straps 5 can be wound and unwound onto reel 11 thus portions of straps are coupled to reel and decoupled from reel as straps are drawn in and withdrawn;  Gao, page 4, paragraph 2 indicates the movable reel drives the  straps  5, Gao, claim 2; claim 2 indicates the straps are released; Fig. 5 shows strap 5 coupled to reel 11) integrated into the at least one actuator (decoupling mechanism integrated in backpack 8), the decoupling mechanism comprising: a gear 18 (see annotated Fig. 2 below)

    PNG
    media_image2.png
    786
    795
    media_image2.png
    Greyscale

engaging an output of a motor 16 of the at least one actuator 8, 16 and configured to rotate when the motor is activated (English translation, page 4, third paragraph; also claim 2 which recites primary transmission gear drives secondary transmission gear); a first rotating member 11 situated coaxial with and extending from a first side of the gear (Figs. 5 and 6, annotated Fig. 2 above); a second rotating member 11 ( reel 11 on second driver element 2) situated coaxial with and extending from a second side of the gear (Figs. 2 and 3; also see annotated Fig. 2 
	Regarding claim 68, Gao discloses the invention as described above and further discloses wherein actuation of the at least one actuator generates a tensile force in the wearable device for generating a moment about at least one selected from the group of: (i) a hip joint of the second leg of the person (page 4, third paragraph recites, “power is transferred to primary transmission gear, institute by the direct current generator 16” and “active force/torque is applied to the hip joint of the human body 1 by cylinder 11”), and (ii) a back joint of the person.
	Regarding claim 72, Gao discloses wherein the at least one actuator indirectly couples the first anchor to the second anchor (see annotated Fig. 1 where the actuator 8, 16 couples the first anchor 6 to the second anchor 4 via strap 5).
	Regarding claim 75, Gao discloses the invention as described above and further discloses wherein the upper body includes a waist of a person (upper anchor includes waistband 3 around the waist thus the upper body includes the waist).
Claim(s) 60, 62, 65-66, 69, 73-74, 76, 79, 80-82, 86 and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 2008/0228121). 
	Regarding claim 60, Hughes discloses a wearable device 100 (back brace appliance 100, [0030], Fig. 3), comprising: a first anchor 30 (chest straps 30 [0034], see annotated Fig. 3 below), 


    PNG
    media_image3.png
    691
    564
    media_image3.png
    Greyscale

configured for positioning on an upper body of a person wearing the wearable device ([0034]); a second anchor 40 (left leg strap 40, [0037]) configured for positioning on a first leg of the person wearing the wearable device ([0037]); a third anchor 40 (right leg strap 40) configured 
	Regarding claim 62, Hughes discloses the invention as described above and further discloses at least one semi-rigid component 80 (tension rod 80, Fig. 3) extending between the first anchor and the second anchor (Fig. 3, [0038]), wherein the semi-rigid component is flexible to bending but resistant to deformation under compression forces ([0042]).
	Regarding claim 65, Hughes discloses the invention as describe above and further 
discloses a load balancing assembly 20, 80 (waist belt 20, tension rods 80,[0032]-[0033]) between the second anchor and the third anchor (see annotated Fig. 3 with regard to 103 rejection of claim 63), wherein the load balancing assembly allows for balancing the tensile force distributed to the first leg and the second leg of the person (the structural limitations are disclosed by the reference; capable of this intended use).

Regarding claim 69 Hughes discloses the invention as described above and further discloses wherein the at least one actuator is releasably coupled to the first anchor and the second anchor (actuator 68, 69 releasably coupled to straps 30 and 40 via plate 64 [straps 30 connect to plate 64  [part of bracket assembly 60, [0034]] and straps 40 connect to plate 64 via strap 34], [0035], [0041]) such that the at least one actuator can be selectably attached to and detached from the wearable device (fasteners 67 are used to secure brackets 68 [part of actuator] to plate 64 at any one of a plurality of adjustment holes 66, [0041]; thus it follows the actuator 69, 68 is releasably coupled to the first anchor and the second anchor such that the at least one actuator can be selectably attached to and detached from the wearable device).
	Regarding claim 73, Hughes discloses the invention as described above and further discloses a clutch 52, 54, 55 (angle members 52, adjustment holes 55, threaded fasteners 54, [0039]; clutch is defined as a device for holding fast, dictionary.com; thus the angle members, holes and fasteners are a clutch as they hold fast block 53 [part of connecting element]) configured to selectably lock a length of a connecting element 80, 53 (tensioning rods 80, block 53, [0039]) between two or more selected from the group of the first 8435170.1anchor, the second 
	Regarding claim 74, Hughes discloses the invention as described above and further discloses a connecting element 80, 53  (tensioning rods 80, block 503, [0037], [0039]) including an energy storage device 80 configured to store and release energy between two or more of the first anchor, the second anchor, and the third anchor (rods are disposed between first anchor 30 and second anchor 40, Fig. 3; [0042]).
	Regarding claim 76 Hughes discloses a wearable device 100 (back brace appliance 100, [0030], Fig. 3), comprising: a first anchor 30 (chest straps 30 [0034]), configured for positioning on an upper body of a person wearing the wearable device ([0034]); a second anchor 40 (left leg strap 40, [0037]) configured for positioning on a first leg of the person wearing the wearable device ([0037]); a third anchor 40 (right leg strap 40) configured for positioning on a second leg of the person wearing the wearable device ([0037]); and a connecting element 80, 53  (tensioning rods 80, block 53, [0039]) including an energy storage device  80 configured to store and release energy between two or more of the first anchor, the second anchor, and the third anchor (rods are disposed between first anchor 30 and second anchor 40, Fig. 3; [0042]), wherein the wearable device is configured to balance a tensile force distributed from the energy storage device of the connecting element to the first leg and the second leg of the person wearing the wearable device (reference discloses structural limitations thus capable of this intended use, [0015]).

Regarding claim 80, Hughes discloses the invention as described above and further discloses a load balancing assembly 68, 69, 20  (waist belt 20, [0032]-[0033], rod tube 69, bracket 68 [bracket is hardware component that reads on 112f interpretation of load balancing assembly], [0041]) between the second anchor and the third anchor (see annotated Fig. 3 with regard to 103 rejection of claim 63), wherein the load balancing assembly allows the person to move the first and second legs freely during tasks such as walking and creates tension in the wearable device during tasks that involve bending the torso and/or both the first and second legs (the structural limitations are disclosed by the reference; capable of this intended use; [0042]).
	Regarding claim 81, Hughes discloses a wearable device 100 (back brace appliance 100, [0030], Fig. 3), comprising: a first anchor 30 (chest straps 30 [0034]), configured for positioning on an upper body of a person wearing the wearable device ([0034]); a second anchor 40 (left leg strap 40, [0037]) configured for positioning on a first leg of the person wearing the wearable device ([0037]); a third anchor 40 (right leg strap 40) configured for positioning on a second leg of the person wearing the wearable device ([0037]); a clutch 52, 54, 55 (angle members 52, 
	Regarding claim 82, Hughes discloses the invention as described above and further discloses wherein the connecting elements include one or more elastic elements ([0042] rods are resilient).
Regarding claim 86, Hughes discloses the invention as described above and further discloses a load balancing assembly 68, 69, 20 (waist belt 20, [0032]-[0033], rod tube 69, bracket 68 [bracket is hardware component that reads on 112f interpretation of load balancing assembly], [0041]) between the second anchor and the third anchor (see Fig. 3 where waist belt 20 is between the second and third anchor), wherein the load balancing assembly allows for balancing the tensile force distributed to the first leg and the second leg of the person (the structural limitations are disclosed by the reference; capable of this intended use).
.
Claim(s) 60, 63-64 and 76-78 is/are rejected under is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2021/0290422). 
Regarding claim 60, Park discloses a wearable device (Fig. 1), comprising: a first anchor b1 (upper frame b1, see annotated Fig. 1 below) 

    PNG
    media_image4.png
    882
    679
    media_image4.png
    Greyscale



configured for positioning on an upper body of a person wearing the wearable device ([0022]); a second anchor d5 (extension frame belt) configured for positioning on a first leg of the person 
Regarding claim 63, Park discloses the invention as described above and further discloses a load balancing assembly a3, a2, c1 (tension wire a3, [0031], tension pulleys a2, [0031]; lower frame c1, [0028], see annotated Fig. 3 below) 

    PNG
    media_image5.png
    742
    518
    media_image5.png
    Greyscale


coupling the at least one actuator a1 to the second anchor and the third anchor (Fig. 1, lower frame c1 couples the actuator a1 to the second anchor and the third anchor), the load 
Regarding claim 64, Park discloses the invention as described above and further discloses wherein actuation of the at least one actuator generates a tensile force in the wearable device for generating a moment about at least one selected from the group of: (i) a hip joint of the first leg and a hip joint of the second leg of the person, and (ii) one or more back joints of the person ([0004], [0031],[0037]-0038]).
Regarding claim 76, Park discloses a wearable device, comprising: a first anchor b1 (upper frame b1, see annotated Fig. 1 above with regard to claim 60) configured for positioning on an upper body of a person wearing the wearable device (see annotated Fig. 1 above with regard to claim 60); a second anchor d5 (extension frame belt d5) configured for positioning on a first leg of the person wearing the wearable device (annotated Fig. 1 above, [0022]); a third anchor d5 configured for positioning on a second leg of the person wearing the wearable device (annotated Fig. 1 above, [0022]); and a connecting element a1 (plastic coil elastic body a1, 
Regarding claim 77, Park discloses the invention as described above and further discloses at least one actuator a4 (tension winch a4, [0034]; actuator is defined as a mechanical device for moving or controlling something, merriawebster.com; winch moves or controls tension wire and is thus an actuator) and a load balancing assembly (a3, a2, c1 (tension wire a3, [0031], tension pulleys a2, [0031]; lower frame c1, [0028], see annotated Fig. 3 above with regard to claim 63) coupling the at least one actuator to the second anchor and the third anchor (winch a4 [actuator] is coupled to the second and third anchor via lower frame c1), the load balancing assembly comprising: a flexible elongate member a3 having a first end coupled to the second anchor and a second end connected to the third anchor (see annotated Fig. 3 above where the first end is coupled to the second anchor via a1 and c1 and the second end is connected to the third anchor via a1 and c1), and 8435170.1First Preliminary Amendment a mechanism coupling (tension pulleys a2, [0031]) the at least one actuator to an intermediate portion of the flexible elongate member between the first end and the second end (pulleys couple the winch a4 [actuator] to intermediate portion of flexible elongate member [see annotated Fig. 3 above] via tension wire a3), and configured to allow the flexible elongate member to translate within the mechanism 
Regarding claim 78, Park discloses the invention as described above and further discloses wherein actuation of the at least one actuator generates a tensile force in the wearable device for generating a moment about at least one selected from the group of: (i) a hip joint of the first leg and a hip joint of the second leg of the person, and (ii) one or more back joints of the person ([0004], [0031],[0037]-0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 107486842, English Translation Provided) in view of Hughes (US 2008/0228121).
	Regarding claim 70, Gao discloses the invention as described above and further discloses a mounting plate 29 (direct current generator 16 fixed on left plate 29, Gao, page 4, third paragraph) coupled to at least one selected from the group of the first anchor and the second anchor (mounting plate 29 coupled to backpack 8 [part of actuator] which is coupled to second anchor 4 via straps 5, Fig. 3).

Hughes teaches an analogous wearable device 100, an analogous first anchor 30, an analogous second anchor 40, and an analogous mounting plate 64 coupled to at least one of the first anchor and the second anchor (plate couples to straps 30 [first anchor], Fig. 1) and to which at least one actuator 69, 68 releasably couples (fasteners 67 are used to secure brackets 68 [part of actuator] to plate 64 at any one of a plurality of adjustment holes 66; [0041]; thus bracket and tube releasably coupled).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the mounting plate to which an actuator of the wearable device of Gao couples, releasably couples to the mounting plate, as taught by Hughes, in order to provide an improved wearable device where the actuator may be replaced if needed. 
Regarding claim 71 Gao in view of Hughes discloses the invention as described above and Gao further discloses wherein the mounting plate includes one or more electrical connectors for placing one or more electrical components of the at least one actuator (direct current generator 16 has electrical connectors as it powers driver elements, English translation, page 3, third paragraph) in electrical communication with one or more electrical components 17 (decelerator 17; claim 1 recites “direct current generator is transmitted power by decelerator”; thus they are in electrical communication and 17 is an electrical component; claim 1 recites “direct current generator is transmitted power by decelerator”) associated with at least one selected from the group of the first anchor and the second anchor (decelerator 17 .
Claim(s) 81 and 84-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0290422) in view of Carter (US 2013/0261521). 
Regarding claim 81, Park discloses a wearable device (Fig. 1), comprising: a first anchor b1 (upper frame b1, see annotated Fig. 1 above with regard to claim 60) configured for positioning on an upper body of a person wearing the wearable device; a second anchor d5 (extension frame belt 65) configured for positioning on a first leg of the person wearing the wearable device ([0022]); a third anchor d5 configured for positioning on a second leg of the person wearing the wearable device ([0022]); and coupling holes a7, a2 ([0027]) configured to selectably engage a connecting element a1 (elastic body a1, [0036]-[0037]) between two or more of the first anchor, the second anchor, and the third anchor (Fig. 1, selectable engagement occurs between the first anchor and the second anchor at coupling holes a7, a2) to control a tensile force in the wearable device ([0027], [0037]-[0037]) for generating a moment about one or more joints of the person ([0024]), the wearable device configured to 8435170.1balance a tensile force distributed from the connecting element to the first leg and the second leg of the person wearing the wearable device (reference discloses the claimed structure; capable of intended use).
Park does not disclose a clutch configured to selectably engage a connecting element between two or more of the first anchor, the second anchor, and the third anchor.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the wearable device of Park that has coupling holes configured to selectably engage a connecting element between two or more of the first anchor, the second anchor, and the third anchor further comprises a clutch configured to selectably engage a connecting element between two or more of the first anchor, the second anchor, and the third anchor, as taught by Carter, in order to provide an improved wearable device that is securely fastened.
Regarding claim 84, Park in view of Carter discloses the invention as described above and Park further discloses at least one actuator a4 (tension winch a4, Park [0034]; actuator is defined as a mechanical device for moving or controlling something, merriawebster.com; winch moves or controls tension wire and is thus an actuator) and a load balancing assembly a3, a2, c1 (tension wire a3, Park [0031], tension pulleys a2, Park [0031]; lower frame c1, Park [0028], see annotated Fig. 3 above with regard to claim 60) coupling the at least one actuator to the second anchor and the third anchor (winch a4 [actuator] is coupled to the second and third anchor via lower frame c1), the load balancing assembly comprising: a flexible elongate member a3 having a first end coupled to the second anchor and a second end connected to the 
Regarding claim 85, Park in view of Carter discloses the invention as described above and Park further discloses wherein actuation of the at least one actuator generates a tensile force in the wearable device for generating a moment about at least one selected from the group of: (i) a hip joint of the first leg and a hip joint of the second leg of the person, and (ii) one or more back joints of the person (Park [0004], [0031],[0037]-0038]).
Claim(s) 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0290422) in view of Carter (US 2013/0261521) and in further view of Poplawski (US 4964628). 
Regarding claim 83, Park in view of Carter discloses the invention as described above and Park further the wearable devices includes external power ([0031]).
Park does not explicitly disclose a manual input for the person to turn assistance on/off.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the wearable device of Park in view of  Carter comprises a manual input for the person to turn assistance on/off, as taught by Poplawski, in order to provide an improved wearable device that is easily controlled by the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/G.M./Examiner, Art Unit 3786             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786